




Exhibit 10.34


ADVANCE AUTO PARTS, INC.
20XX RESTRICTED STOCK AWARD AGREEMENT


Award Date
Number of Shares
at Target Level
Time-vested
Shares
Performance Shares at
Target Level
Vesting Date
[DATE]
XX
XX
XX
[DATE]



THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Award
Date specified above granted to


AAP Team Member




(“Participant”) an award (the “Award”) of that number of shares (the “Shares”)
of Advance Auto Parts, Inc. Common Stock, $.0001 par value per share (the
“Common Stock”), indicated above in the box labeled “Number of Shares at Target
Level,” subject to certain restrictions and on the terms and conditions
contained in this Award Statement and the Advance Auto Parts, Inc. 2004
Long-Term
Incentive Plan (the “Plan”). A copy of the Plan is available on the Intranet or
upon request. In the event of any conflict between the terms of the Plan and
this Award, the terms of the Plan shall govern. Any terms not defined herein
shall have the meaning set forth in the Plan.


* * * * *


1. Your Rights with Respect to the Shares. You shall have all of the rights of a
shareholder of the Common Stock on and after the Award Date and until the date
on which the Shares vest and the restrictions with respect to the Shares lapse
in accordance with Section 2 or 3 of this Award Statement, including the right
to vote the time-vested Shares, as described below, and the right to receive
dividends thereon, unless and until the Shares are forfeited pursuant to Section
3 or 6 of this Award Statement. Your rights with respect to the Shares shall
remain forfeitable at all times prior to the date or dates on which such rights
become vested, and the restrictions with respect to the Shares lapse, in
accordance with Section 2 or 3 of this Award Statement.


2. Vesting. Subject to the terms and conditions of this Award, the Shares shall
vest, and the restrictions with respect to the time-vested Shares shall lapse
over three years from the Award Date according to the dates identified in the
following table if you remain continuously employed by the Company until the
respective vesting date.


Number of Time-Vested Shares
in Each Installment
Initial Vesting Date
for Shares in Installment
XX
[DATE]
XX
[DATE]
XX
[DATE]



3. Stock Award Duration. The Shares shall be divided into two portions for
vesting:


(a) Time-vested Shares: __________ (XX%) of the number of shares at target level
will vest in equal annual installments on each [DATE] over a consecutive
three-year period, with the first installment vesting on [DATE], until fully
vested.


(b) Performance Shares: Except in the case that your employment or other
association is terminated or there is a Change in Control prior to March 1,
20XX, as set forth below, the remaining _____ percent (XX%) of the number of
shares at target level will vest on March 1, 20XX, following certification by
the Committee of the Company's Economic Value Added (EVA) performance, in the
aggregate for the 20XX through 20XX fiscal years, relative to the EVA
performance of peer companies. EVA is essentially the Company's net operating
profit after taxes (“NOPAT”) less a charge for the Company's weighted average
cost of capital (“WACC”). For purposes of the peer group comparison, each
company's EVA is normalized for the size of the respective company. If the
Company's EVA performance is at the median level of peer group companies' EVA
for the three-year performance period, the remaining ____ percent (XX%) of the
shares will vest and become exercisable on March 1, 20XX. If the Company's
performance falls below the peer group median EVA and above forty-percent (40%)
of peer companies' EVA, a portion of the performance shares will vest on a
pro-rata basis. If the Company's performance exceeds the median EVA performance
level, you may receive additional performance shares up to a maximum of 200
percent (200%) of the target level award.




--------------------------------------------------------------------------------






(c) If, prior to vesting of the Shares pursuant to Section 2 or 3 of this Award
Statement, your employment or other association with the Company and its
Affiliates ends for any reason (voluntary or involuntary), then your rights to
unvested Shares shall be immediately and irrevocably forfeited, except as
follows:


i) If the termination of your employment or other association is on account of
Retirement, defined as termination of employment or other association upon the
attainment of at least age 55 and at least 10 years of service, of which the
last three must be consecutive years with the Company, then your rights with
respect to the time-vested Shares will continue under this Award; provided,
however, that if, after termination of your employment (or other association on
account of Retirement) and prior to March 1, 20XX, you are employed by a
competitor of the Company, defined for these purposes as AutoZone Inc., O'Reilly
Automotive Inc., Pep Boys, Genuine Parts Company and/or NAPA Auto Parts,
CarQuest Auto Parts, Fisher Auto Parts or Parts Depot Inc., any shares that have
not vested as of the date of the commencement of such employment shall be
immediately and irrevocably forfeited.
ii) If the termination of your employment or other association is on account of
Disability, then your rights with respect to the time- vested Shares will
continue under this Award. For all purposes of this Award, “Disability” is
defined as having become disabled within the meaning of Section 22(e)(3) of the
Internal Revenue Code.


iii) If the termination of your employment or other association is on account of
Death, then any previously unvested time-vested
Shares will vest immediately.


iv) If your employment or other association is terminated prior to March 1,
20XX, on account of your Retirement, Death, or Disability, your performance
Shares will vest on March 1, 20XX, on a pro-rata basis for the time that you
were employed during the performance period, provided that the pro-rata amount
of performance Shares that will vest on March 1, 20XX, will be no fewer than the
total shares at target level less the previously vested portion of the
time-vested Shares.


v) Upon Change in Control, as defined in the Plan, any remaining previously
unvested time-vested Shares will immediately vest. Your performance Shares will
vest immediately on a pro-rata basis based on the actual performance of the
Company over the completed portion of the performance period prior to the Change
in Control event, provided that the pro-rata amount of performance Shares that
will vest will be no fewer than the total shares at target level less the
previously vested portion of the time-vested share awards.


vi) If the termination of your employment or other association is for cause, as
determined in good faith by the Committee, the date your employment ends.


(d) If within four months following the effective date of this Award you are
determined to have unacceptable job performance based upon your performance
evaluation for the fiscal year in which this Award was granted, the Company's
Chief Executive Officer and Senior Vice President of Team Member Excellence may
cancel this Award in its entirety.
Notwithstanding any contrary provision of this Award, the Company may cancel
this Award at any time on ninety (90) days prior notice to you in response to
actions taken by you that could be considered detrimental to the Company or any
of its Affiliates. Whether any of your actions could be considered detrimental
will be determined by the Compensation Committee of the Board of Directors (the
“Committee”) in its sole discretion.


4. Transfer of Award. Until the Shares vest pursuant to Section 2 or 3 of this
Award Statement, the Shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, and no attempt to transfer
unvested Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the Shares. Notwithstanding the foregoing, you may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise your rights to receive any property distributable with respect to the
Shares upon your death.


5. Issuing Shares. Effective as of the Award Date, the Company shall cause the
Shares to be issued in book-entry form, registered in the
Participant's name. The Shares shall be subject to an appropriate stop-transfer
order. After any of the Shares vest pursuant to Section 2 or
3 of this Award Statement and following payment of the applicable withholding
taxes pursuant to Section 7 below, the Company promptly shall cause the
stop-transfer order to be removed with respect to such vested Shares.


6. Share Adjustments.


(a) In the event that any dividend or other distribution (whether in the form of
cash, shares of Common Stock, other securities or other property),




--------------------------------------------------------------------------------




recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the Common Stocks would be reasonably likely to result in the
diminution or enlargement of any of the benefits or potential benefits intended
to be made available under the Award (including, without limitation, the
benefits or potential benefits of provisions relating to the vesting of the
Shares), the Committee shall, in such manner as it shall deem equitable or
appropriate in order to prevent such diminution or enlargement of any such
benefits or potential benefits, make adjustments to the Award, including
adjustments in the number and type of Shares you would have received; provided,
however, that the number of shares covered by the Award shall always be a whole
number. The Company will not deliver any fractional Share but will pay, in lieu
thereof, the Fair Market Value of such fractional Share.
(b) Any additional shares of Stock, any other securities of the Company and any
other property (except for cash dividends or other cash distributions)
distributed with respect to the Shares prior to the date or dates the Shares
vest shall be subject to the same restrictions, terms and conditions as the
Shares and shall be promptly deposited with the Company or a custodian
designated by the Company.
(c) Any cash dividends or other cash distributions payable with respect to the
Shares shall be distributed at the time cash dividends or other cash
distributions are generally distributed to stockholders of the Company, net of
any applicable federal or state payroll, withholding, income or other taxes,
which are your sole and absolute responsibility.


7. Income Tax Matters.


(a) The Company makes no representation or warranty as to the tax treatment of
your receipt or vesting of the Shares or upon your sale or other disposition of
the Shares. You should rely on your own tax advisors for such advice. In order
to comply with all applicable federal or state income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
applicable federal or state payroll, withholding, income or other taxes, which
are your sole and absolute responsibility, are
withheld or collected from you at the time of vesting.


(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, you may elect to satisfy required federal and
state income tax withholding obligations arising from the receipt of, or the
lapse of restrictions relating to, the Shares by (i) delivering cash or
equivalent payable to the Company, (ii) having the Company withhold a portion of
the Shares otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes, or (iii) delivering to the Company shares of Common Stock
already owned by you having a Fair Market Value equal to the amount of such
taxes. Any shares already owned by you referred to in the preceding sentence
must have been owned by you for no less than six months prior to the date
delivered to the Company if such shares were acquired upon the exercise of an
option, stock appreciation right, or upon the vesting of restricted stock. Your
tax payment election choice must be made on or before the date that the amount
of tax to be withheld is determined.


8. Miscellaneous.


(a) This Award does not confer on you any right with respect to the continuance
of any relationship with the Company or its subsidiaries, nor will it interfere
in any way with the right of the Company to terminate such relationship at any
time.
(b) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and You or any other Person. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured creditor of the Company or any Affiliate.


(c) The Company shall not be required to deliver any Shares until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.
(d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.


In Witness Whereof, this Award has been executed by the Company as of the date
first above written.




ADVANCE AUTO PARTS, INC.


By: _____________________________________
Mike Norona, EVP, Chief Financial Officer




